Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1-7, 9-11, and 13-17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument unless described below.
The Applicant has argued Griffin does not teach the particular electrode configuration with sizing.
The Examiner agrees that Griffin does not state the particular electrode size. Griffin does however teach the electrode configuration (see annotated figure below) and Griffin makes obvious a change in the size of the base of the electrode (see rejection to claim 1 below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2011/0102537).
	With respect to claim 1, Griffin teaches a light-emitting module, comprising a plurality of multi-light emitters (fig.3 31-1 – 31-3) each including a plurality of light-emitting elements (fig.3 21-x, shown in fig.2, [0045]) arranged at a specific distance from each other ([0050] pitch) in a first direction (fig.3 left/right), wherein each light emitting element of the plurality of light emitting elements (function of emitters 21-x) is configured to emit light in a second direction (fig.3 up/down), and the second direction is orthogonal to the first direction (fig.2 #22 from facet), and a plurality of individual electrodes configured to supply electric power to each light emitting element of the plurality of light-emitting elements (fig.2 #25s and #26s), the plurality of multi-light emitters being arranged in the first direction (fig.3 left/right), wherein the plurality of light-emitting elements includes a first light-emitting element located at a first outermost end in the first direction (fig.4 first laser on left in array #31-2), and a second light-emitting element located at a second outermost end in the first direction (fig.4 laser to right of left side laser in array #31-2), the plurality of individual electrodes includes a first individual electrode configured to supply the first light-emitting element with electric power (fig.4 #26-1), wherein the first individual electrode includes an electrode main body (fig.2/4 all of #26+24) that includes a coating portion (fig.2/4 #24), the coating portion covers the first light emitting element ([0045]) and a base that is pulled from the coating portion (fig.2/4 extension of electrode portion #26 from the coating portion #24), and a size of the base is about equal to half the size of the specific distance ([0057]; 80/125 = .64), and a second individual electrode configured to supply the second light-emitting element with electric power (fig.4 unlabeled #25 connected to wire #40 and pad #35), and the first individual electrode and the second individual electrode are arranged in a region between the first light- emitting element and the second light-emitting element (fig.2/4).  Griffin further teaches the size of the bond pad areas (#25/26) to be a result effective variable which influences the pitch of the array ([0057, 128]). Griffin does not specify the size of pad #26 is one half the specific distance (pitch). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the size of the pad #26 of Griffin to be one half the specific distance (pitch) as Griffin has recognized such a sizing as a result effective variable which would allow for a desired laser pitch within the array ([0057, 128]; see also MPEP 2144.05 II A/B).
Griffin discloses the claimed invention except for electrode size being ½ the ptich. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the electrode size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of the particular electrode size relative to the pitch, is obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen [dimensions/claim] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

    PNG
    media_image1.png
    666
    697
    media_image1.png
    Greyscale

With respect to claim 2, Griffin teaches a distance between a third light-emitting element in a first multi-light emitter of two multi-light emitters and a fourth light-emitting element in a second multi-light emitter  of the two multi-light emitters is equal to the predetermined distance and the first multi-light emitter is adjacent to the second multi-light emitter (fig.3; [0050] pitch between individual elements is equal to pitch across entire set of arrays).  
With respect to claim 3, Griffin teaches the specific distance is 100 um or less ([0043] depicted embodiment is 125um pitch at 203dpi, less than 100um at alternate dpis; e.g. 600/1200dpi).  
With respect to claim 4, Griffin teaches a third individual electrode and a fourth individual electrode that supply electric power to a third light-emitting element and a fourth light emitting element are arranged in a region between the third light emitting element and the fourth light-emitting element, and the third light emitting element is adjacent the fourth light emitting element (fig.2 #25s and #26s are between each pair of emitters including those not on the endmost locations).  
With respect to claim 8, Griffin teaches a convergent lens that converges each of respective light beams emitted from the plurality of light-emitting elements is arranged on a light-emitting side (fig.8 #82, [0009, 103]).  
With respect to claim 11, Griffin teaches the device outlined above, including the ability of the human eye to distinguish gaps in array spacings ([0043,52]), but does not teach the specific distance is set to satisfy a relationship of P2 >= 0.5 x P1, P1 is light density in the imagingSP369527WO00 79 centers respectively corresponding to respective light beams emitted from the plurality of light-emitting elements and P2 is light density at a middle position between two imaging centers adjacent to each other.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pitch of the devices of Griffin to be of the outlined P2>= 0.5 x P1 as a means of insuring overlap between the emitted output and thereby hide any inconsistency in the array spacings (see MPEP 2144.05 II A/B).
With respect to claim 14, Griffin teaches the device outlined above, including the use in thermally or optically active printing devices ([0001]), but does not specify the plurality of light-emitting elements emits light for curing a photo-curing resin in stereolithography.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the printing system of Griffin for stereolithographic based photo-curing of resins in order to create models of 3d objects.
 	With respect to claim 15, Griffin teaches a light-emitting module, comprising: a plurality of light-emitting elements (fig.2/3) arranged at a distance of 100 m or less from each other ([0043] depicted embodiment is 125um pitch at 203dpi, less than 100um at alternate dpis; e.g. 600/1200dpi) in a first direction (fig.2/3 left/right), wherein each light-emitting element of the plurality of light emitting elements is configured to emit light in a second direction orthogonal to the one direction (fig.2 from each facet #22); and a plurality of individual electrodes configured to supply each of the plurality of light-emitting elements with electric power (fig.2 #25s/26s), wherein the first individual electrode includes an electrode main body (fig.2/4 all of #26+24) that includes a coating portion (fig.2/4 #24), the coating portion covers the first light emitting element ([0045]) and a base that is pulled from the coating portion (fig.2/4 extension of electrode portion #26 from the coating portion #24), and a size of the base is about equal to 50um or less ([0057]; 80um). Griffin further teaches the size of the bond pad areas (#25/26) to be a result effective variable which influences the pitch of the array ([0057, 128]). Griffin does not specify the size of pad #26 is 50um or less. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the size of the pad #26 of Griffin to be 50um or less as Griffin has recognized such a sizing as a result effective variable which would allow for a desired laser pitch within the array ([0057, 128]; see also MPEP 2144.05 II A/B).
Griffin discloses the claimed invention except for electrode size being 50um or less. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the electrode size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of the particular electrode size is obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen [dimensions/claim] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
With respect to claim 16, Griffin teaches the device outlined in the rejection to claim 1 above, wherein the device is a light source unit (fig.1).  
Claim 17 is rejected for the same reasons outlined in the rejection of claim 1 above. Note that when reading the preamble in the context of the entire claim, the recitation of “a stereolithographic apparatus” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim(s) 5, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Suzuki et al. (US 8384221).
With respect to claim 5, Griffin teaches the device outlined above, including use in printing systems ([0001]) and driving circuitry (fig.6), but does not teach a plurality of sub-mount members on which the plurality multi-light emitters are respectively mounted, the plurality of sub-mount members being arranged in the one direction.  Suzuki teaches using a sub-mount member for a device array (fig.1 #12+14) in a printing device (col.1 lines 15-20). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a sub-mount for each array of Griffin as taught by Suzuki in order to provide a platform allowing for integrating the driving circuitry (Suzuki, col.3 line 17).
With respect to claim 6, Griffin teaches the device outlined above, but does not teach a plurality of mount members on which the plurality of sub- mount members is respectively mounted, the plurality of mount members being arranged in the first direction.  Suzuki teaches using a mount member (fig.1 #11) along with a sub-mount member for a device array (fig.1 #12+14) in a printing device (col.1 lines 15-20). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a mount member with each sub-mount for each array of Griffin as taught by Suzuki in order to provide a platform allowing for driving signals to be applied (Suzuki, col.4 line 30-33).
With respect to claim 7, Griffin, as modified, teaches the device outlined above, including a distance between a fifth light-emitting element in a third multi-light emitter mounted on a sub-mount member of the plurality of submount members located at an outermost end in a first mount member of the plurality of mount members and a sixth light-emitting element in a fourth multi-light emitter mounted on a sub-mount member of the plurality of submount members located at an outermost end in a second mount member of the plurality of mount members is equal to the specific distance, and the third multi-light emitter is adjacent the fourth multi-light emitter (Griffin, fig.3 [0050] and fig.5 showing multiple arrays; note that the array spacing of Griffin has not been modified, only the use of sub-mounts and mounts).  
With respect to claim 9, Griffin, as modified, teaches the plurality of sub-mount members each includes a switching circuit, and the switching circuit is configured to: individually switch the plurality of light-emitting elements of the multi-light emitter mounted thereon and control the plurality of light-emitting elements to emit light based on the switch (note driving circuitry, including switching [0079], was integrated into the sub-mounts as outlined in the rejection of claim 5 above).  
With respect to claim 10, Griffin teaches the device outlined above, including the use of driving circuitry (fig.6) while Suzuki teaches incorporating driving circuitry into sub-mounts, but neither teaches the plurality of mount members includes a driving circuit for driving a plurality of light-emitting elements of the multi- light emitter on the plurality of sub-mount members mounted thereon.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the sub-mount + mounts of Griffin and Suzuki to place the driving circuitry within the mount portion as a matter of rearranging parts (i.e. drivers moving from sub-mount to mount with connections from mount to sub-mount to lasers) which would allow for more easily switching out a malfunctioning driver from the lowest level of the stack (stack = array + sub-mount + mount; see also MPEP 2144.04 VI C).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Suzuki in view of Schleuning et al. (US 2008/0054076).
 With respect to claim 12, Griffin, as modified, teaches the device outlined above, but does not teach the plurality of mount members is mounted on a heat transfer plate.  Schleuning teaches mounting laser arrays including placing the arrays on a sub-mount (fig.1 #26), atop a mount (fig.1 #25 which is atop a heat transferring plate (fig.1 #24). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a heat transfer plate under the mounts of Griffin and Suzuki as demonstrated by Schleuning in order to control the temperature of the laser devices.
With respect to claim 13, Griffin, as modified, teaches the light-emitting module is housed inside a casing (fig.1 #10 in #11), and the casing includes a cooling mechanism  (fig.1 #12s/13s) configured to reduce heat due to the light-emitting module.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which has a list of related references.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828